DETAILED ACTION
Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-6, 17, and 24-37 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a semiconductor structure comprising all limitations of the claims, specifically including but not limited to “the contact layer forms an n-contact with the metal layer; and wherein the contact layer comprises an ohmic-chirp layer comprising: alternating wide bandgap sublayers and narrow bandgap sublayers; a compositional gradient formed by varying thicknesses of the sublayers through the contact layer; AlN, GaN and/or AlGaN materials with metal-polar faces facing the metal layer; an average aluminium nitride content per period; and a gradient in the average aluminium nitride content per period comprising a higher average aluminium nitride content per period close to the metal layer and a lower average aluminium nitride content per period farther away from the metal layer” of Claim 1 and “wherein a beginning of the ohmic-chirp layer is adjacent to the intrinsically doped AiN/GaN SPSL layer, an end of the ohmic-chirp layer is adjacent to the metal layer, and the ohmic-chirp layer comprises: an AlN/GaN SPSL comprising alternating AlN and GaN sublayers; and a gradient in thicknesses of the alternating AlN and GaN sublayers in a region of the ohmic-chirp layer adjacent to the metal layer” of Claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891